        Case 9:18-cv-00148-DLC Document 97 Filed 05/10/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRENDAN E. ADAMS, an individual,                    CV 18–148–M–DLC

       Plaintiff and Counter Defendant,

 vs.                                          ORDER TO ENTER JUDGMENT

 HOWARD C. ROBERTS,
 an individual,

       Defendant and Counter Claimant.


       This action came before the Court for a trial by jury. The issues have been

tried and the Jury has rendered its verdicts. (Docs. 92, 95.)

       IT IS ORDERED that:

       (1)   The Clerk of Court shall enter judgment against Plaintiff and Counter

Defendant Brendan E. Adams and in favor of Defendant and Counter Claimant

Howard C. Roberts on Adams’ claims of battery, trespass, and intentional

infliction of emotional distress.

       (2)   The Clerk of Court shall enter judgment against Roberts and in favor

of Adams on Roberts’ counterclaim of assault.

       (3)   The Clerk of Court shall enter judgment against Adams and in favor

of Roberts on Roberts’ counterclaim of false imprisonment for compensatory



                                        -1-
       Case 9:18-cv-00148-DLC Document 97 Filed 05/10/21 Page 2 of 2



damages in the amount of $100,000.00 and for punitive damages in the amount of

$750,000.00.

      (4)   The total judgment entered against Adams is $850,000.00.

      DATED this 10th day of May, 2021.




                                     -2-
